Order entered January 28, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00821-CR

                               BRENDA DELGADO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-76401-W

                                               ORDER
       On January 23, 2020, appellant filed his brief. Attached to the one-hundred page brief is

a 97-page appendix. Included in the appendix is a portion of the reporter’s record from a

separate trial which does not appear to have been introduced into evidence during this trial nor

was it part of the clerk’s record in this case. Thus, it is not properly before the Court and should

not be included as an appendix to the brief.

       The appendix and brief were filed as one document, and the Court cannot alter an

electronically filed document. Therefore, we STRIKE appellant’s brief. We ORDER appellant

to file an amended brief within TEN DAYS of the date of this order. Because criminal briefs are

not required to contain an appendix, see TEX. R. APP. P. 38.1(k), we decline to order that

appellant refile an appendix with his amended brief. However, if appellant wishes to refile the
appendix, he must do so without including documents that were not before the trial court and are

not part of the appellate record in this case.



                                                   /s/     ROBERT D. BURNS, III
                                                           CHIEF JUSTICE